REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to include limitations previously indicated as allowable in dependent claim 6 and any intervening claims thereof in the Office action mailed on 02/16/2022
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a resistance training exercise device comprising: a frame including: (i) a side member; and (ii) a holder support extending from the side member, the holder support having a first end coupled to the side member, and an opposing second end; a holder disposed on the holder support, the holder defining a lever channel spaced apart from the holder support in a first direction, the lever channel for receiving a forearm of a user, the holder and the frame configured to rotate with the forearm about an elbow relative to an upper arm when the user is performing a rotary resistance training exercise; a hanger coupled to the second end of the holder support, and extending substantially perpendicular to the holder support in a second direction opposite the first direction; and a weight support for receiving one or more weights thereon, the weight support fixed to the hanger and spaced apart from the holder support in the second direction.
Claims 2-4, 8-9, and 11-12 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784